Citation Nr: 1528215	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  08-22 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for sleep apnea.

2.  Whether new and material evidence has been received to reopen the claim of service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen the claim of service connection for vision problems, claimed as loss of vision and cataracts.

4.  Whether new and material evidence has been received to reopen the claim of service connection for right ankle sprain, claimed as right ankle and foot injury.

5.  Whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.

6.  Whether new and material evidence has been received to reopen the claim of service connection for low back pain.

7.  Whether new and material evidence has been received to reopen the claim of service connection for hypertension.

8.  Whether new and material evidence has been received to reopen the claim of service connection for tinea pedis.

9.  Entitlement to service connection for right ankle rear ligament disability.

10.  Entitlement to service connection for chronic headaches.

11.  Entitlement to service connection for a bilateral knee condition.

12.  Entitlement to service connection for allergies.

13.  Entitlement to service connection for sinusitis.

14.  Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 1993 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The March 1993 rating decision, in pertinent part, denied service connection for PTSD.  While the RO has characterized the issue as a reopened claim, the Board finds that the instant appeal stems from the original March 1993 determination.  The Veteran submitted a notice of disagreement in May 1993 and a statement of the case was issued in December 1993.  As new evidence was received, the RO issued a supplemental statement of the case (SSOC) in August 1994 and the Veteran perfected the appeal by submitting a VA Form 9 within 60 days of that SSOC.

The August 2012 rating decision determined that new and material evidence had not been received to reopen the previously denied claims of service connection for sleep apnea, tinnitus, vision problems, right ankle sprain, bilateral hearing loss, low back pain, hypertension and tinea pedis.  The rating decision also denied service connection for a right ankle rear ligament disability, chronic headaches, a bilateral knee condition, allergies and sinusitis.

In a January 2011 statement, the Veteran raised the issue of entitlement to payment or reimbursement for medical expenses.  In April 2015, he submitted a claim of entitlement to a total disability rating based on individual unemployability due to service connected disabilities.  Lastly, in a June 2015 statement, he raised the issue of entitlement to an increased rating for ishemic heart disease.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that the August 2012 rating decision determined that new and material evidence had not been received to reopen the previously denied claims of service connection for sleep apnea, tinnitus, vision problems, right ankle sprain, bilateral hearing loss, low back pain, hypertension and tinea pedis.  The rating decision also denied service connection for a right ankle rear ligament disability, chronic headaches, a bilateral knee condition, allergies and sinusitis.  The Veteran timely submitted a notice of disagreement in September 2012.  However, the RO has not issued a statement of the case in response to the Veteran's notice of disagreement.  Accordingly, these issues must be remanded to the RO for issuance of a statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

With regard to the claim of service connection for PTSD, the Veteran asserts that the condition is due to military service, to include due to fear of hostile miliary or terrorist activity.
      
In a December 2006 statement and during the April 2015 Board hearing, the Veteran identified a number of stressors that he asserts contributed to his PTSD, to include witnessing a friend walk into a propeller and being advised that a captain that he left in the battle area was killed.  The record does not demonstrate that the RO attempted to verify any of the reported stressors.  On remand, an attempt should be made to verify the reported stressors.  However, in light of the VA's amendment liberalizing the verification of some claimed in-service stressors, the Board notes that the appellant's stressors, as they relate to fear of hostile military or terrorist activity (which include mortar attacks) are accepted without further corroboration.  See 38 C.F.R. § 3.304(f).

The Board notes that the Veteran has been afforded two VA examinations in support of his service connection claim.  However, the Board finds that the examinations are inadequate to adjudicate the claim of service connection for PTSD.  In this regard, in a report following an April 1994 VA examination, the examiner noted a diagnosis of PTSD and determined that the condition was related to traumatic events during military service.  However, the specific in-service stressors were not identified by the examiner nor had they been verified by the RO.  With regard to the June 2005 VA examination, the examiner determined that the Veteran's PTSD was due to a 1988 motor vehicle accident.  However, the examiner did not consider the lay statements indicating that the Veteran's PTSD symptoms began in approximately 1971, prior to the1988 motor vehicle accident.  See Transcript of April 2015 Board Hearing at 9.  Therefore, on remand, the Veteran should be afforded an additional VA examination and an etiological opinion should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issues of whether new and material evidence has been received to reopen the previously denied claims of service connection for sleep apnea, tinnitus, vision problems, right ankle sprain, bilateral hearing loss, low back pain, hypertension and tinea pedis and for entitlement to service connection for a right ankle rear ligament disability, chronic headaches, a bilateral knee condition, allergies and sinusitis.

2.  Prepare a letter asking the United States Army and Joint Services Records Research Center (JSRRC) to provide any available information which might corroborate the in-service stressors identified by the Veteran.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder, to include PTSD.  The claims file, including this remand, must be reviewed by the examiner and such review must be noted in the examination report.

The examiner is to identify all psychiatric disorders present on examination.  Thereafter, the examiner should provide an opinion to the following:

a.  Whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while stationed in Vietnam or whether the Veteran has PTSD due to a corroborated stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

b.  For any other diagnosed acquired psychiatric disorder, the examiner should opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed psychiatric disorder is the result of military service.  

The examiner should provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner must consider the lay statements of record.   Specifically, the examiner must consider the lay statements of record indicating that the Veteran first experienced symptoms associated with PTSD in 1971.

4.  If the benefit sought on appeal is not fully granted issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



